Case: 3:13-cv-50120 Document #: 216-6 Filed: 04/30/20 Page 1 of 3 PageID #:2244




           EXHIBIT
              6
      Case: 3:13-cv-50120 Document #: 216-6 Filed: 04/30/20 Page 2 of 3 PageID #:2245


                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                                              WESTERN DIVISION

WELLS FARGO BANK MINNESOTA,                               )
NATIONAL ASSOCIATION, AS TRUSTEE                          )
FOR THE POOLING AND SERVICING                             )
AGREEMENT DATED AS OF AUGUST 1,                           ) Case No: 3:13-CV-50120
2003, MERRILL LYNCH MORTGAGE                              )
INVESTERS TRUST MORTGAGE LOAN                             )
ASSET-BACKED CERTIFICATES, SERIES                         )
2003-WMC3,                                                )
                                                          ) Judge: John Robert Blakey
           Plaintiff                                      )
V.                                                        )
ANN M. JOHNSTON; FIRST NATIONAL                           )
BANK IN DEKALB; MERL L. SEARCY;                           )
MARY ELLEN SEARCY,                                        )
                                                          )
                   Defendants                             )

                    CERTIFICATE OF PROVE-UP OF FORECLOSURE FEES AND COSTS

I, the undersigned, an attorney with Potestivo & Associates, P.C., Attorney for Plaintiff, in support of Plaintiff’s
Motion for Entry of Judgment of Foreclosure and Sale herein, do hereby state that I have personal knowledge of
the following facts, and do, therefore, certify as follows:

         1.        The following fees were incurred by Plaintiff herein and ought to be assessed as costs and
                   expenses as provided in the subject mortgage and note:

          Description                                                   Amount
          Judicial Foreclosure Attorney Fees                            $1,030.00
          Grand Total                                                   $1,030.00

         2.        That the foreclosure attorney’s fees stated in paragraph 1 will be, or have been received by
                   Potestivo & Associates, P.C. and the request for attorney’s fees is reasonable in that:

                   a.        Based upon the experience, reputation and ability of the lawyer or lawyers performing
                             the services; the skill requisite to perform the services properly; and the fees customarily
                             charged in the locality for like services, the fees charged in this case are reasonable.
                   b.        The fee charged was reasonable required to perform the legal services actually rendered.
                   c.        The amount at issue and the results obtained bear a reasonable relationship to the fee
                             claimed.

         3.        Under penalties as provided by law pursuant to Section 5/1-109 of the Illinois Code of Civil
                   Procedure, the undersigned certifies that the statements set forth in this instrument are true and
                   correct, except as to matters therein stated to be on information and belief and as to such matters
                   the undersigned certifies as aforesaid that the undersigned verily believes the same to be true.

                                                                           By: /s/ Alexander B. Potestivo
Potestivo & Associates, P.C.
Alexander B. Potestivo (ARDC#6327455)
       Case: 3:13-cv-50120 Document #: 216-6 Filed: 04/30/20 Page 3 of 3 PageID #:2246


223 W. Jackson Blvd., Suite 610
Chicago, Illinois 60606
Telephone: (312) 263-0003
Main Fax: (312) 263-0002
Cook County Firm ID #: 43932
DuPage County Firm ID #: 223623
Attorneys for Plaintiff
ilpleadings@potestivolaw.com
Our File No.: 112453
